DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  the text “A method of manufacturing a magnetic random access memory (MRAM) device comprising:” in line 1 of claim 1 is suggested to be changed to “A method of manufacturing a magnetic random access memory (MRAM) device, the method comprising:” for clarity.  Appropriate correction is required.
Claims 6-8 are objected to because of the following informalities:  the text “A method of manufacturing a magnetic random access memory (MRAM) device comprising:” in line 1 of claim 6 is suggested to be changed to “A method of manufacturing a magnetic random access memory (MRAM) device, the method comprising:” for clarity.  Appropriate correction is required.
Claims 9-13 are objected to because of the following informalities:  the text “A method of manufacturing a magnetic random access memory (MRAM) device comprising:” is suggested to be changed to “A method of manufacturing a magnetic random access memory (MRAM) device, the method comprising:” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0066579) in view of Bhosale (US 2018/0261759).
Regarding claim 6, Wang discloses, in FIGS. 1-2 and in related text, a method of manufacturing a magnetic random access memory (MRAM) device comprising: 
depositing a first liner (34) on an intermediate device comprising an opening in a sacrificial dielectric layer (30); 
depositing a conductive metal (36) over the first liner and in the opening; 
depositing a plurality of metallic tunnel junction layers (38); 
forming a hardmask (58) on the plurality of metallic tunnel junction layers (see Wang, FIG. 1, [0011]-[0014]); and 
patterning the metallic tunnel junction layers to form a metallic tunnel junction stack (62) and simultaneously clear a portion of the first liner and a portion the sacrificial dielectric layer (see Wang, FIG. 2, [0015]-[0016]).
Wang does not explicitly disclose removing a portion of the conductive metal while preserving the first liner and a thickness of the sacrificial dielectric layer.
Bhosale teaches removing a portion of the conductive metal (106) while preserving the first liner (104) and a thickness of the sacrificial dielectric layer (102) (see Bhosale, FIGS. 5-6, [0037], [0043]).
Wang and Bhosale are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang with the features of Bhosale because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang to include removing a portion of the conductive metal while preserving the first liner and a thickness of the sacrificial dielectric layer, as taught by Bhosale, in order to have minimal dielectric dishing (see Bhosale, [0046]).
Regarding claim 8, Wang in view of Bhosale teaches the method of claim 6.
Wang discloses wherein a thickness of the sacrificial dielectric layer (30) around the metallic tunnel junction stack (62) after patterning completely surrounds the conductive metal (36) below the metallic tunnel junction stack (see Wang, FIG. 2).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5 would be allowable if claim 1 is rewritten or amended to overcome the objection set forth in this Office action.
Claims 9-13 would be allowable if claim 9 is rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Bhosale, teaches after removing the portion of the conductive metal and prior to depositing the metallic tunnel junction layers, further comprising: depositing a second liner; removing a portion of the second liner in a non-MRAM area of the MRAM device, wherein a remaining portion of the second liner is disposed on the conductive material in an MRAM area of the MRAM device. The prior art of records, individually or in combination, do not disclose nor teach “removing an exposed portion of the conductive metal in the non-MRAM area” in combination with other limitations as recited in claim 7.
The prior art of record, Wang, discloses a method of manufacturing a magnetic random access memory (MRAM) device comprising: depositing a first liner on an intermediate device comprising an opening in a sacrificial dielectric layer; depositing a conductive metal over the first liner and in the opening; depositing a plurality of metallic tunnel junction layers; forming a hardmask on the plurality of metallic tunnel junction layers; and patterning the metallic tunnel junction layers to form a metallic tunnel junction stack and simultaneously clear a second portion of the first liner and a portion the sacrificial dielectric layer (see Wang, FIGS. 1-2, [0011]-[0016]). The prior art of record, Bhosale, teaches removing a portion of the conductive metal while preserving the first liner and a thickness of the sacrificial dielectric layer (see Bhosale, FIGS. 5-6, [0037], [0043]). The prior art of records, individually or in combination, do not disclose nor teach “removing a first portion of the first liner by selective etching, wherein the first liner is recessed into the opening” in combination with other limitations as recited in claim 1.
The prior art of record, Dutta (US 10,833,257), discloses a method of manufacturing a magnetic random access memory (MRAM) device comprising: providing an intermediate device comprising a microstud (132) with a critical dimension (D1); depositing a dielectric layer (140) with an opening to the microstud disposed in the intermediate device, the opening decreasing the critical dimension; filling the opening with a pedestal material (142); depositing a plurality of metallic tunnel junction layers (155); forming a hardmask (202-1) on the plurality of metallic tunnel junction layers; patterning the metallic tunnel junction layers to form a metallic tunnel junction stack on the pedestal material and simultaneously clear a portion of the dielectric layer; and clearing a remaining exposed portion of the dielectric layer by an etching (see Dutta, FIGS. 3-9, column 9, line 22 to column 10, line 58; column 11, line 34 to column 12, line 4; column 13, line 57 to column 14, line 34). The prior art of records, individually or in combination, do not disclose nor teach “depositing, selectively, a dielectric layer” in combination with other limitations as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811